                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    STEVEN R. DAVIS,                                     Case No. 2:18-CV-673 JCM (BNW)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     UNITEL VOICE, LLC d/b/a TELECOM
                      MANAGEMENT GROUP, INC., et al.,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is pro se plaintiff Steven R. Davis’s (“Davis”) motion for oral
               14
                      argument. (ECF No. 59).
               15
                             Also before the court is Davis’s motion for entry of clerk’s default. (ECF No. 62).
               16
                             Davis initially filed his complaint on April 27, 2018. (ECF No. 4). Defendant Somos,
               17
                      Inc. (“Somos”) moved to dismiss. (ECF No. 10). Davis responded (ECF No. 25), and Somos
               18
                      replied (ECF No. 29).
               19
                             Davis filed his first amended complaint on August 21, 2018. (ECF No. 24). Five months
               20
                      after amending his complaint, Davis filed the instant motion requesting a hearing (ECF No. 59)
               21
                      regarding Somos’s motion to dismiss (ECF No. 10).
               22
                             On February 27, 2019, the court denied Somos’s motion to dismiss (ECF No. 10) as
               23
                      moot. Although Somos’s motion to dismiss was denied as moot, the motion for oral argument
               24
                      remains pending. (ECF No. 59). The court now dismisses the motion for oral argument as moot.
               25
                             On March 12, 2019, Davis filed the instant motion for entry of default (ECF No. 62).
               26
                      The same day, Somos filed its motion to dismiss the first amended complaint (ECF No. 63),
               27
               28

James C. Mahan
U.S. District Judge
                1     which the court granted (ECF No. 74). The court now dismisses the motion for entry of default
                2     as moot.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Davis’ motion for oral
                5     argument (ECF No. 59) be, and the same hereby is, DENIED as moot.
                6            IT FURTHER ORDERED that Davis’ motion for entry of default (ECF No. 62) be, and
                7     the same hereby is, DENIED as moot.
                8            DATED August 20, 2019.
                9                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
